Title: From Thomas Jefferson to William Greene Munford, 10 August 1780
From: Jefferson, Thomas
To: Munford, William Greene



Sir
In Council august 10th. 1780.

I received your Letter, inclosing a state of the issues. As soon as you send the residue I will have it settled. Since my writing to you to receive the provisions collecting under the provision law, when I think I mentioned to you that I directed my Letter to you because Colo. Finnie and Major Foresyth told me the duty was within your line, it has been settled by proper authority to be Major Foresyth’s duty, who accordingly writes me he shall be ready to receive the provisions. I have sent him proper orders for this purpose which relieves you from the burthen. I am sir, Your very humble servt.,

Th: Jefferson

 